Parker, C. J.
The demand upon Ingalls, by a letter directed to him at his place of residence in Denmark, Maine, which was put into the post-office on the last day of grace, at the time the note was protested, was wholly unavailing to charge the indorser. It could not have the effect of a demand upon Ingalls. It was not a requirement upon him to pay the note when it was due, nor, in the ordinary course of business, could it enable him so to do before the notice was sent to the defendant.
But the note having been made payable in Portland, the holder was not bound to make a demand elsewhere. 3 Johns. R. 208, Boot vs. Franklin; Ditto 202, Mason vs. Franklin; 15 Pick. R. 212, Payson vs. Whitcomb. Nor Was he *531bound to give a previous notice to Ingalls at what place, in Portland, he would be ready to receive payment when the note became due.
Had Ingalls given notice that he would be ready to pay at any particular place in Portland, it might have been the duty of the holder to make a presentment at that place. Not having done so, it was sufficient for him to present it at the place of business of Ward &. Willis, in Portland, who were joint makers. If, without any notice from Ingalls, it can be regarded as payable at any particular place in Portland, it must be because it bore their signature ; they being in business in that place, and a presentment at their place of business must, in that view, be sufficient.
Had the note been made payable at one of several places in Portland, it might have been incumbent on the holder to give notice at which of them it might be found. 13 Pick. 465, North Bank vs. Abbot.
We are of opinion also that the notice is sufficiently specific. No particular form is necessary. It sets forth the amount of the note, its date, and the length of time it had to ran, which is a sufficient description of the note itself: and it states that it had been protested for non-payment: from which the defendant must have understood that a demand had been made, so far as the holder supposed a demand was necessary, and that the note had not been paid. It is expressly stated that the holder required payment of the defendant. This gave him sufficient information upon which to act in the matter. 9 Peters 33, Bank of Alexandria vs. Swann; 11 Wheat. R. 431, Mills vs. Bank of the U.States; 4 Barn. & Cres. 339, Hartley vs. Case; 1 D. & E. 170, Tindal vs. Brown.
The question whether an indorsed note may he treated as a foreign bill of exchange, so far as to admit a protest, by a proper officer, as evidence of its dishonor, when the maker lives in one state of the Union, and the payee and indorser m another, was somewhat considered in Carter vs. Burley, *532(9 N. H. Rep. 558.) To the authorities there cited, 2 Greenl. R. 210, Mead vs. Small; 5 Adolph. & Ellis 436, Gwinnell vs. Herbert, and 13 Peters 146, Wallace vs. McConnell, may be added. But it is not necessary to settle that question at this time. An indorsed note, although it may have a similitude to, and an operation like, a bill of exchange, is not one, technically speaking ; and it is not necessary to prove its dishonor by a protest, even where the maker and indorser reside in different governments. 8 Wheat. 326, Nicholls vs. Webb; 3 Pick. 414, City Bank vs. Cutter; (9 N. H. Rep. 565.)
It was not too early to put a notice in the post-office, after non-payment, on the last day of grace. Bayley on Bills 171; 9 Peters 33 ; 2 Wheat. 373, Lenox vs. Roberts; (9 N. H. Rep. 571, and cases cited.')